DETAILED ACTION
Amended claims 1 and 3-18 of U.S. Application No. 16/643,212 filed on 04/06/2021 are presented for examination. 

Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a reflective pixel unit, comprising: a substrate; a reflective plate on the substrate; and a reflective filter layer on a side of the reflective plate facing away from the substrate, wherein the reflective filter layer is configured such that a surface of the reflective filter layer facing away from the reflective plate receives visible light and reflects a part of light having wavelengths within a specific range in the visible light, and allows another part of the light having wavelengths within the specific range to pass through the reflective filter layer to reach the reflective plate, and wherein the reflective plate is configured to reflect the another part of the light having wavelengths within the specific range that has passed through the reflective filter layer, and wherein the reflective filter layer comprises a scattering element. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Wang et el (U.S. PGPub No. 2008/0259459) (Fig 2) teaches a reflective pixel unit (Fig 2, 200), comprising: a substrate (210); a reflective plate (222) on the substrate; and a reflective filter layer (226) on a side of the reflective plate facing away from the substrate, wherein the reflective filter layer is configured such that a surface of the reflective filter layer facing away from the reflective plate receives visible light (50) and reflects a part of light (50’’) having wavelengths, and allows another part of the light having wavelengths to pass through the reflective filter layer to reach the reflective plate (50’), and wherein the reflective plate is configured to reflect the another part of the light having wavelengths that has passed through the reflective filter layer (50’).

However, neither Wang, nor any additional cited art, teach or suggest, the specific limitations of “wherein the reflective filter layer comprises a scattering element” nor would it have been obvious to do so in combination. 
Claims 3-18 are also allowable for depending on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        4/10/2021